United States Court of Appeals
                      For the First Circuit


No. 03-1905

   PRIDE HYUNDAI, INC., BLACKSTONE SUBARU, INC., d/b/a PRIDE
   HYUNDAI OF SEEKONK, PRIDE DODGE, INC., and PRIDE CHRYSLER-
                         PLYMOUTH, INC.,

                     Plaintiffs, Appellants,

                                v.

               CHRYSLER FINANCIAL COMPANY, L.L.C.,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this Court issued on May 27, 2004 is amended as
follows:

     On Page 3, line 21-22, "2001 amendments or Official
Commentary" should be changed to "Official Commentary to the 2001
amendments"